                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                            4:16CR3057

      vs.
                                                           ORDER
COURTNEY L. FAYANT,

                   Defendant.



IT IS ORDERED:

1)    Defendant’s motion to review detention, (Filing No. 79), is granted.

2)    Defendant shall comply with all terms and conditions of supervised release
      which were imposed at sentencing except as follows:

             The defendant shall be released to reside at Saint Francis in
             Grand Island, Nebraska and participate in that facility’s
             substance abuse treatment program. The defendant shall fully
             comply with the requirements of defendant’s treatment plan
             and all rules of the Saint Francis facility. If the defendant is
             discharged from the facility for any reason whatsoever, or
             leaves the premises of the facility without authorization,
             Defendant shall promptly report to the supervising officer or to
             any law enforcement officer. In addition, irrespective of
             whether Defendant self-reports upon discharge or leaving the
             facility, the United States Marshal, and/or any law
             enforcement officer is hereby authorized and ordered to take
             the defendant into custody and detain the defendant pending
             a prompt hearing before the court.

3)    The defendant shall arrive at Saint Francis by 9:30 a.m. on July 13, 2021.
      Defense counsel shall communicate with the Marshal to arrange for
      Defendant’s timely release and transport to Saint Francis.

.July 8, 2021.                              BY THE COURT:
                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
